 


109 HR 3948 IH: Veterans Access to Health Care Act
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3948 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Brown of Ohio (for himself and Mr. Strickland) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to eliminate the deductible and change the method of determining the mileage reimbursement rate for the beneficiary travel program administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Access to Health Care Act.  
2.Veterans beneficiary travel 
(a)Elimination of deductibleSection 111(c) of title 38, United States Code, is repealed. 
(b)Determination of mileage reimbursement rateSection 111(g) of such title is amended— 
(1)in paragraph (1), to read as follows: 
 
(1) 
(A)In determining the amount of allowance or reimbursement to be paid under this section, the Secretary shall use the House of Representatives mileage reimbursement rate. 
(B)For purposes of this section, the term House of Representatives mileage reimbursement rate means the maximum mileage reimbursement rate for Members of the House of Representatives established by the Committee on House Administration of the House of Representatives pursuant to House Resolution 457, Ninety-second Congress, agreed to July 21, 1971, as enacted into permanent law by chapter IV of the Supplemental Appropriations Act, 1972 (2 U.S.C. 57).; and 
(2)by striking paragraphs (3) and (4). 
(c)Effective dateThe amendments made by this Act shall apply with respect to travel expenses incurred after the expiration of the 60-day period that begins on the date of the enactment of this Act. 
 
